Del Valle & Associates

Attorneys at Law
445 Park Avenue

New York, New York 10022

{212}481-1900
Telesforo Del Valle, Jr.

Michael J. Sluka

Lawrence D. Mmasian

Lucas E. Andino

William Cerbone

Luis N. Colon

Hon. Robert A. Sackett
of counsel

March 26, 2020
Seilewep Jae ow vetted
CM 9/2 D tl) 02

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
United States Courthouse

Email: tdvesq@aol.com
Fax. (212)481-4853

Leticia Silva
Legal Assistant

fle.

 

500 Pearl St. Be welt CLE Cod.
aa ff See.
New York, NY 10007-1312 3 Le J. = 6 be
-VIA ECF- 27/(2O VAG LP.
Re: USAv. Leonardo Fernandes
19 Cr. 267 (JGK)
Dear Judge Koeltl:

Trepresent Mr. Leonardo Fernandez in the above captioned matter, whose Sentencing
hearing is presently scheduled for April 27, 2020 at 10:00 AM.

Due to the COVID-19 outbreak, and to contribute to the measures that are being taken to
reduce the spread of this virus, we'd like to respectfully request a 60-day adjournment of this

hearing.

ee tet retenntnnmnttennenneggi

The Government, by way of A.U.S.A. Karin Portlock, consents to this request.

Thank you for your consideration to this matter.

Cc:  A.U.S.A. Karin Portlock, Esq.

Respectfully submitted,

/S/Telesforo Del Valle, Jr., Esq.
Del Valle & Associates
Attorney for

Leonardo Fernandez,
Defendant.

 
